DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 areobjected to because of the following informalities:
In claim 1, line 7, ‘is’ should be added before ‘configured’.
In claim 20, line 2, ‘a’ should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 12, claim 17, and claim 20, ‘the robot arm’ lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff (US Pub 2017/0319289 –cited by applicant).
Re claim 1: Neff discloses a surgical robot system for inserting a biopsy needle into a target area of a patient, said surgical robot system comprising: 
a robot base comprising a computer [0010, Figure 1; see the computer 12 and the articulated robot manipulator 20];
a robot arm coupled to the robot base [Figure 1; see the articulated robot manipulator 20]; 
an end effector configured to be coupled to the robot arm [0010; see the proximal portion of the manipulator 20]; and 
wherein the biopsy needle, containing tracking markers visible to a camera, configured to be coupled to the end effector [0010, Figure 1; see the camera 14 and trackers 41 on the needle 40, wherein the needle can be coupled to a robotic manipulator just as the visualization device 30 is]
wherein the robot arm configured to pivot about a conical entry point into anatomy, wherein the entry point represents a range of trajectories reachable from a single entry hole [0030-0032, Figure 1; see that the needle 40 is alternately guided by a 
Re claim 2: The tracking markers are in-line and share a common axis [0010; wherein there is ‘at least one’ marker, which includes an arrangement having two markers, which inherently has markers that are in-line and share an axis].
Re claim 3: The tracking markers are not on the same axis (Figure 1; see 3 markers 41 that are not on the same axis).
Re claim 7: The robot arm is configured to receive a second end effector that is used for drilling a hole in a skull [0010; wherein the manipulator 20 is configured to receive a second end effector (note that the claim does not require a ‘second end effector’).
Re claim 8: The biopsy needle is configured to aspirate tissue in a brain of the patient [0034; see the biopsy needle 40 that takes a tissue sample]. 
Re claims 9, 10: The computer is used to plan a trajectory of the biopsy needle to the target area and wherein, prior to the biopsy needle being coupled to the end effector, the robot arm is configured to move to the trajectory to allow the biopsy needle to penetrate the patient to reach the target area [0030; see the computer 12 and controller 11 that utilize the visualization device 30 to guide/plan the needle 40 trajectory to reach the target point 52, wherein the manipulator 20 is capable of moving the trajectory prior to the needle being coupled to the end effector].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff (US Pub 2017/0319289 –cited by applicant), as applied to claim 1, in view of McNeirney (US 6,200,274 –cited by applicant).
Re claims 4-6: Neff discloses all features except that the biopsy needle comprises a depth stop with a location determined by a ruler configured to receive the biopsy needle, and wherein the depth stop contacts a portion of the end effector when the biopsy needle is coupled to the end effector. However, McNeirney teaches of a device for ruling a portion of a needle inserted into a patient including a depth stop with a location determined by a ruler configured to receive the biopsy needle, and wherein the depth stop contacts a portion of the end effector when the biopsy needle is coupled to the end effector (Figure 3, col 2, lines 57-67; col 4, lines 1-4; see the needle stop 60 as the depth stop and see the ruler portion 15 to determine a location of the needle). It would have been obvious to the skilled artisan to modify Neff, to include the depth stop and ruler as taught by McNeirney, in order to accurately determine the needle depth and the prevent needle from being inserted beyond a desired depth. Further, the combination results in the depth stop that is incorporated into the robotic system of Neff to be in contact with a portion of the end effector.

Claims 11-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff (US Pub 2017/0319289 –cited by applicant) in view of Franck et al (US 6,298,262 –cited by applicant).
Re claim 11: Neff discloses a method of using a surgical robot for inserting a biopsy needle into a patient (Abstract; see the robot-assisted medical treatment), said method comprising:
identifying the target area for insertion of the biopsy needle [0030; see visualization device 30 used to identify target point 52];
planning a trajectory to the target area using a computer of the surgical robot [0030; see the computer 12 and controller 11 that utilize the visualization device 30 to guide/plan the needle 40 trajectory to reach the target point 52];
setting an insertion depth of the biopsy needle [0030; see the robotically guided needle, which has a planned depth to be inserted based on the location of the target 52];
inserting the biopsy needle into an end effector of the surgical robot to the target area [0030; it is implied that the needle is inserted into the end effector portion of the robot arm to then reach target 52];
aspirating a sample of tissue using the biopsy needle [0034; see the tissue sample taken/aspirated];
removing the biopsy needle from the patient and the end effector [0034; it is implied that after the sample is taken that the needle is removed]; and

Neff discloses all features except drilling into a skull of the patient using a surgical drill. However, Franck teaches of a method for instrument guidance wherein before the insertion of the instrument, a burr hole is drilled through the skull (col 11, lines 15-27; see the 1cm burr hole drilled at entry point 620). It would have been obvious to the skilled artisan to modify Neff, to drill into the skull as taught by Franck, in order to facilitate a procedure involving biopsy of the brain.
Re claim 12: Neff discloses the tracking markers are in-line and share a common axis [0010; wherein there is ‘at least one’ marker, which includes an arrangement having two markers, which inherently has markers that are in-line and share an axis].
Re claim 13: Neff discloses the tracking markers are not on the same axis (Figure 1; see 3 markers 41 that are not on the same axis).
Re claim 17: Neff discloses the robot arm is configured to receive a second end effector that is used for drilling a hole in a skull [0010; wherein the manipulator 20 is configured to receive a second end effector (note that the claim does not require a ‘second end effector’)].
Re claim 18: Neff discloses a distal end of the biopsy needle is configured to aspirate tissue in a brain of the patient and a proximal end of the biopsy needle is configured to be operated by a user [0030, 0034; see the biopsy needle 40 that takes a 
Re claims 19, 20: Neff discloses the computer is used to plan a trajectory of the biopsy needle to the target area and wherein, prior to the biopsy needle being coupled to the end effector, the robot arm is configured to move to the trajectory to allow the biopsy needle to penetrate the patient to reach the target area [0030; see the computer 12 and controller 11 that utilize the visualization device 30 to guide/plan the needle 40 trajectory to reach the target point 52, wherein the manipulator 20 is capable of moving the trajectory prior to the needle being coupled to the end effector].

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff (US Pub 2017/0319289 –cited by applicant) and Franck (US 6,298,262 –cited by applicant), as applied to claim 11, in view of McNeirney (US 6,200,274 –cited by applicant).
Re claims 14-16: Neff/Franck disclose all features except that the biopsy needle comprises a depth stop with a location determined by a ruler configured to receive the biopsy needle, and wherein the depth stop contacts a portion of the end effector when the biopsy needle is coupled to the end effector. However, McNeirney teaches of a device for ruling a portion of a needle inserted into a patient including a depth stop with a location determined by a ruler configured to receive the biopsy needle, and wherein the depth stop contacts a portion of the end effector when the biopsy needle is coupled to the end effector (Figure 3, col 2, lines 57-67; col 4, lines 1-4; see the needle stop 60 as the depth stop and see the ruler portion 15 to determine a location of the needle). It .

Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. Applicant amended the claims to recite a robot arm configured to pivot about a conical entry point into anatomy, wherein the entry point represents a range of trajectories reachable from a single entry hole, and asserts that this is not disclosed by Neff. Respectfully, the Examiner disagrees and finds that Neff discloses that the needle 40 is guided by a robotic manipulator (shown and described as guiding visualization device 30).The manipulator is capable/configured to pivot about a single entry point due to the multiaxial movement capability of the jointed robot arm, thereby defining a range of trajectories. Therefore, the rejection is maintained.
The previous claim objection and 112b rejections are withdrawn due to amendments (except in regard to claim 17’s ‘robot arm’, which has not been addressed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793